DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1, 4-6, 8-10, 13-15, 17-19, 22-24, 26-28, 31-33, and 35-36 were pending and rejected in the previous office action. Claims 1, 10, 19, 22-24, and 26-28 were amended. Claims 1, 4-6, 8-10, 13-15, 17-19, 22-24, 26-28, 31-33, and 35-36 remain pending and are examined in this office action. 

Response to Arguments
35 USC § 103: 
Applicant’s arguments with respect to the previous § 103 rejections of claims 1, 4-6, 8-10, 13-15, 17-19, 22-24, 26-28, 31-33, and 35-36 (pgs. 8-9 of remarks filed 11/13/2020) have been fully considered but they are not persuasive. 
First, while amendments to the independent claims 1, 10, 19, and 28 appear to have been based on the examiner’s previous remarks in the response to arguments section of the Non-final Office Action mailed 7/13/2020, the note was merely to point out that claims 19 and 28 (at the time of the non-final office action mailed 7/13/2020) did not require the same limitations as claims 1 and 10 (“establishing a communication connection…for the at least one mobile device of the user who sent the authenticated reply communication”) and the remarks were not intended to be a suggestion for overcoming the prior art. Therefore, as the examiner already interpreted 
Applicant argues that the prior art of record does not teach “the claimed invention wherein a user's mobile device that is connected to a communication network but unconnected with a Wireless Local Area Network is detected based on at least one of an IMSI number or an IMEI address of the mobile device, wherein a MAC address of the user's mobile device is identified, and, based on authentication of a reply message received from the user's mobile device in the first network, the identified MAC address is used to establish a communication connection for the user's mobile device to the Wireless Local Area Network” as recited in independent claims 1 and 10 (pg. 8 of remarks). However, the examiner respectfully disagrees and argues that the previously cited combination of references (Clontz, Salonen, Chou, Jones) do teach the amended features and the contended features of claims 1 and 10 that are mentioned above. For example, as applied in the previous § 103 rejection, Clontz provides the basic concepts of authenticating a message from a user’s mobile device in order to establish a connection to a communication network for a mobile device belonging to the user (Clontz: Pg. 11 final paragraph – top of Pg. 12 showing access given to the wireless network for the user that was authenticated), and teaches that a PIN to access the Wi-Fi network is generated in response to a reply communication, i.e. the reply communication is “authenticated” (Clontz” Pg. 11 fourth paragraph – Pg. 12 first paragraph; ). Chou is further cited as teaching detection of a device unconnected from a wireless access point using detection of an IMSI number of the device MAC address of a mobile device (Jones: ¶ 0029-0031, ¶ 0039-0041; ¶ 0023 mobile device), and teaching establishing a communication connection to a wireless network for a user who sent an authentication communication using the MAC address of the mobile device of the user (Jones: ¶ 0039-0041, which as per ¶ 0029-0031 the MAC is an authorized MAC address of the mobile device). Therefore, the combination of references above teach all of the features described by applicant, as seen in further detail in the § 103 rejection below. 
Applicant similarly argues with respect to the rejection of claims 19 and 28 over Clontz, Salonen, and Jones that “the cited prior art fails to teach or suggest the claimed invention wherein a user has a first and second mobile devices and the user's first mobile device is connected to a communication network but the second mobile device is unconnected with a Wireless Local Area Network, wherein detection of the Wireless Local Area Network unconnected second mobile device is detected based on at least one of an IMSI number, an IMEI address or a MAC address of the second mobile device, wherein the MAC address of the user's mobile device is identified, and, based authentication of a reply message received from the user's first mobile device in the first network, the identified MAC address of the second mobile device is used to establish a communication connection for the user's second mobile device to the Wireless Local Area Network, as recited in independent claims 19 and 28” (pgs. 8-9 of remarks). However, the examiner respectfully disagrees for similar reasons to claims 1 and 10 above, as the amendment for the connection to be established “based on authentication of a reply message received from the user’s first mobile device in the first network” is taught by the combination of Clontz/Salonen/Jones for the same reasons described above. To the extent that claims 19 and 28 describe the established connection being for a second mobile device, Clontz as mentioned in the 
Therefore, the previous § 103 rejections of claims 1, 4-6, 8-10, 13-15, 17-19, 22-24, 26-28, 31-33, and 35-36 are maintained and are updated below to reflect applicant’s amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1, 4-6, 8-10, 13-15, 17-19, 22-24, 26-28, 31-33, and 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the limitation "based on authentication of a reply message received from the user’s first mobile device in the first network…” but there is insufficient antecedent basis for the limitations “the user’s first mobile device” and “the first network” in the claims, rendering the claim indefinite because it is unclear if the limitation is referring to the 
Claims 19 and 28 also recite the limitation “the first network” which does not have sufficient antecedent basis in the claims and is rejected for the same reasons as claims 1 and 10 above. 
Further regarding the limitation of Claims 1, 10, 19, and 28,“based on authentication of a reply message received from the user's first mobile device in the first network” – in addition to the 112(b) issues presented above regarding the first mobile device/first network, the claims are also indefinite because it is unclear whether or not “a reply message” is referring to the same “a reply communication from the user…” and “authenticating the reply communication” limitations presented previously in the claims. For the purposes of examination, the claims are interpreted to refer to any authenticated reply message received from a user’s mobile device.
Dependent claims 4-6, 8-9, 13-15, 17-18, 22-24, 26-27, 31-33, and 35-36 are also rejected as depending from claims 1, 10, 19, and 28. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4-5, 8-10, 13-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005094011 A2 to Clontz et al. (Clontz) in view of US 20040128158 A1 to Salonen et al. (Salonen), further in view of US 20150011188 A1 to Chou, and even further in view of US 20130024915 A1 to Jones et al. (Jones). 

Claim 1: Clontz teaches: 
A method for providing a communication connection to at least one of a plurality of users, wherein each user has a mobile device coupled to a first communication network (Clontz: Pg. 3 first paragraph – showing providing access to a wireless network; Pg. 4 last paragraph to Pg. 5 first paragraph – showing plurality of authorized users with wireless devices; Pg. 14 third paragraph showing communication over mobile network, i.e. first communication network), the method comprising: 
transmitting a digital message from a server to the user via the user’s mobile device over the communication network (Clontz: Pg. 5 paragraph “(A)” and Pg. 14 third paragraph showing a notification is provided to a user’s mobile device offering free Wi-Fi hotspot access via SMS using a mobile network, i.e. “first communication network”) 

With respect to the limitation: 
wherein the digital message contains at least one offer to establish a connection to the Wireless Local Area Network, a destination address associated with the user in the communication network and a specified reply address in the communication network to which a reply communication to the message is to be sent via the user’s mobile device
Clontz teaches that each of the text messages (“digital messages”) delivered to the user’s mobile device include an offer/instructions for connecting to the Wireless Local Area Network (Clontz: Pg. 13 last paragraph to Pg. 14 third paragraph), and that at least one of the messages includes a number to dial for accessing the service (i.e. “reply address”). While sending a text message to the user’s mobile device highly suggests (and would at least require knowledge of) a destination address associated with the user, Clontz does not explicitly teach that the messages include all of the information above. However, Salonen teaches that “An inquiry always includes some kind of receiver's address or identification. In the SMS text message case that is so called B 

Clontz, as modified above, further teaches: 
receiving a reply communication from the user over the communication network, wherein the reply communication includes an indication that the user accepted at least one offer contained in the digital message (Clontz: Pg. 11 4th paragraph showing user reply communication to indicate that they want to request access to the Wi-Fi network by dialing the number indicated in the previous text message)

	
	
With respect to the limitation: 
authenticating the reply communication from the user based on an originating address in the communication network for the reply communication matching the destination address in the communication network for the digital message and the specified reply address in the communication network of the digital message matching the address in the communication network at which the reply communication was received; and


With respect to the limitation: 
detecting a mobile device of a user unconnected with a Wireless Local Area Network, the detecting being based on at least one an IMSI number or an IMEI address of the mobile device of the user 
While Clontz/Salonen do not explicitly teach detecting an unconnected device based on an IMSI number or IMEI address of the user’s device, Chou teaches detecting a device unconnected (association information is “absent”) to a wireless access point using detection of an IMSI number of the device (Chou: ¶ 0029). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the detection of the unconnected device via IMSI as taught by Chou in the system of Clontz/Salonen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to the limitation, Clontz/Salonen/Chou do not teach identifying a MAC address of the mobile device of the user, however, Jones teach identifying a MAC address of the user’s mobile device: 
identifying a MAC address of the mobile device of the user (Jones: ¶ 0029-0031, ¶ 0039-0041 showing identifying MAC address of the user device, which as per ¶ 0023 may be a mobile device) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include identifying a MAC address of a user’s mobile device as taught by Jones in the system of Clontz/Salonen/Chou, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 


With respect to the remaining limitation: 
based on authentication of a reply message received from the user’s first mobile device in the first network, establishing a communication connection to the Wireless Local Area Network for the at least one mobile device of the user who sent the authenticated reply communication using the MAC address of the mobile device of the user 
While Clontz teaches establishing a communication connection the Wireless Local Area Network for the at least one mobile device of the user who sent the authenticated reply communication, i.e. based on authentication of the reply message (Clontz: Pg. 11 final paragraph – top of Pg. 12 showing access is given to the wireless network for the user that was authenticated, which as per Clontz/Salonen above, is the authenticated reply message), Clontz does not explicitly teach using a MAC address of a device to establish the connection to the WLAN network. However, Jones teach establishing a communication connection to a wireless network for a user who sent an authenticated communication using the MAC address of the mobile device of the user (Jones: ¶ 0039-0041, which as per previous communications in ¶ 0029-0031 the MAC is an authorized MAC address of the mobile device). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include establishing a 

Claims 4: Clontz/Salonen/Chou/Jones teach claim 1. With respect to the limitation: 
wherein the reply communication includes the mobile phone number of the user 
Clontz teaches a reply communication from a mobile device of the user (as seen above) but does not explicitly teach the reply communication from the mobile phone number of the user. However, Salonen teaches reply text messages from a subscriber number (Salonen: ¶ 0100, ¶ 0102-0103; also see ¶ 0105-0137 and Fig. 8 showing response messages matched to reply address and user phone numbers in matrix, which requires the reply message to indicate the mobile phone number of the user).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include reply messages from (including) a mobile phone number as taught by Salonen in the system of Clontz/Salonen/Chou/Jones, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	
Claims 5: Clontz/Salonen/Chou/Jones teach claim 1. Clontz, as modified above, further teaches: 
wherein a fee is charged to the user for the communication connection to the Wireless Local Area Network (Clontz: Fig. 5 steps 510 and 512 and first paragraph of Pg. 12 showing the user is charged for continued connection to the network; also see Fig. 6 steps 608 and 610 and Fig. 7 steps 736 and 740)

Claims 8: Clontz/Salonen/Chou/Jones teach claim 1. Clontz, as modified above, further teaches:
wherein the mobile device that receives the digital message is a mobile phone (Clontz: Pg. 5 paragraph “(A)” and Pg. 14 third paragraph SMS messages sent to user’s mobile phone)

Claims 9: Clontz/Salonen/Chou/Jones teach claim 1. Clontz, as modified above, further teaches:
wherein the digital message is a short message service message (Clontz: Pg. 5 paragraph “(A)” and Pg. 14 third paragraph showing SMS messages) 

Claim 10: See the relevant rejection of claim 1 above reciting analogous functions. Clontz further teaches server(s) for providing the wireless access functions (Clontz: Pg. 8 first paragraph, Pg. 8 third paragraph – Pg. 9 third paragraph showing servers including server 20 and radius server)
Claims 13: See the relevant rejection of claim 4 above. 
Claims 14: See the relevant rejection of claim 5 above. 
Claims 17: See the relevant rejection of claim 8 above. 
Claims 18: See the relevant rejection of claim 9 above. 

Claims 19, 22-23, 26-28, 31-32, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005094011 A2 to Clontz et al. (Clontz) in view of US 20040128158 A1 to Salonen et al. (Salonen), and further in view of US 20130024915 A1 to Jones et al. (Jones). 

Claim 19: A method for providing a communication connection at least one of a plurality of users, wherein each user has a first mobile device coupled to a communication network (Clontz: Pg. 3 first paragraph – showing providing access to a wireless network; Pg. 4 last paragraph to Pg. 5 first paragraph – showing plurality of authorized users with wireless devices; Pg. 14 third paragraph showing communication over mobile network, i.e. first communication network), the method comprising: 
transmitting a digital message from a server to the user via the user’s first mobile device over the communication network (Clontz: Pg. 5 paragraph “(A)” and Pg. 14 third paragraph showing a notification is provided to a user’s mobile device offering free Wi-Fi hotspot access via SMS using a mobile network, i.e. “first communication network”), 

With respect to the limitation: 
wherein the digital message contains at least one offer to establish a connection for the second mobile device to the Wireless Local Area Network, a destination address in the communication network associated with the user and a specified reply address in the communication network to which a reply communication to the message is to be sent via the user’s mobile device; 
Clontz teaches that each of the text messages (“digital messages”) delivered to the user’s mobile device include an offer/instructions for connecting to the Wireless Local Area Network (Clontz: Pg. 13 last paragraph to Pg. 14 third paragraph), wherein the offer for service may be used for a second device to connect to the network (Clontz: Fig. 12, see bottom of pg. 19 and pg. 20 showing the access information that would be obtained by the text messaging on the user’s first device, i.e. mobile phone, could be used to login on a user’s laptop, i.e. second mobile  a destination address associated with the user, Clontz does not explicitly teach that the messages include all of the information above. However, Salonen teaches that “An inquiry always includes some kind of receiver's address or identification. In the SMS text message case that is so called B subscriber's number”, i.e. a “destination address” (Salonen: ¶ 0100), and further teaches that each of the sent messages to the destination address include a specific reply address for each message (Salonen: ¶ 0100, also see ¶ 0102-0103). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the destination address and unique reply address in SMS inquiries as taught by Salonen in the system of Clontz, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Clontz, as modified above, further teaches: 
receiving the reply communication from the user over the communication network, wherein the reply communication includes an indication that the user accepted at least one offer contained in the digital message (Clontz: Pg. 11 4th paragraph showing user reply communication to indicate that they want to request access to the Wi-Fi network by dialing the number indicated in the previous text message); 

With respect to the limitation: 
authenticating the reply communication from the user based on an originating address in the communication network for the reply communication matching the destination address in the communication network for the digital message and the specified reply address in the communication network of the digital message matching the address in the communication network at which the reply communication was received; and
Clontz teaches a reply message for access to a wireless network (as seen in Pg. 11 above) and further teaches that a PIN to access the Wi-Fi network is generated in response to the reply communication, i.e. the reply communication is “authenticated” (Clontz: Pg. 11 fourth paragraph – Pg. 12 first paragraph). Clontz does not explicitly teach authenticating the message based on the matching of the addressing information from the first digital message and reply communication, however, Salonen teaches authenticating a received reply message from a user based on the destination address of the reply message matching the indicated reply address, and the sender address (i.e. sender phone number) being the same as the destination address of the first digital message, which was also the sender phone number (Salonen: ¶ 0100-0103, ¶ 0104-0137 (generally), and Fig. 8 showing reply is matched to the particular reply address and also to the user address/phone number; also see Claim 1 of Salonen showing receiving reply message at the reply address, the reply including the client identifier address, i.e. the same phone number used as the destination address used for the first message, and evaluating the reply based on the client identifier address and the reply address). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the authentication of the reply text message of Salonen for the reply communication for authenticating a user by dialing in of Clontz/Salonen. 

With respect to the remaining limitations, while Clontz teaches providing access to a second mobile device of a user as seen above, Clontz/Salonen do not explicitly teach identifying the device is unconnected to the wireless local area network using the MAC address, identifying the MAC address of the device, and establishing a connection to the WLAN using the MAC address of the device. However, Jones teaches: 
detecting a second mobile device of the user that is unconnected with a Wireless Local Area Network, the detecting being based on at least one of an IMSI number or an IMEI address or a MAC address of the second mobile device (Jones: ¶ 0029-0031 showing login attempt by device that is not yet connected to the WiFi access point is detected including the MAC address of the user device) 
identifying a MAC address of the second mobile device of the user (Jones: ¶ 0029-0031 and ¶0039-0041 showing identifying MAC address of the user device) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include identifying a MAC address of a user’s mobile device for connection to a wireless network as taught by Jones in the system of Clontz/Salonen/Chou, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, doing so would have been obvious to one of ordinary skill in the art, at the time the invention was filed, with the 

With respect to the remaining limitation: 
based on authentication of a reply message received from the user’s first mobile device in the first network, establishing a communication connection for the user’s second mobile device to the Wireless Local Area Network using the MAC address of the second mobile device of the user 
While Clontz teaches establishing a communication connection the Wireless Local Area Network for a mobile device of the user who sent the authenticated reply communication, i.e. based on authentication of the reply message sent by another device (Clontz: Pg. 11 final paragraph – top of Pg. 12 showing access is given to the wireless network for the user that was authenticated, which as per Clontz/Salonen above, is the authenticated reply message; Pgs. 5-6 showing the PIN retrieved based on authenticated message can be used to connect laptop, i.e. second mobile device), Clontz does not explicitly teach using a MAC address of a device to establish the connection to the WLAN network. However, Jones teach establishing a communication connection to a wireless network for a user who sent an authenticated communication using the MAC address of the mobile device of the user (Jones: ¶ 0039-0041, which as per previous communications in ¶ 0029-0031 the MAC is an authorized MAC address of the mobile device). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include establishing a connection to a wireless network using the MAC address sent by a user’s mobile device as taught by Jones in the system of Clontz/Salonen/Jones for the same reasons described above. 

Claim 22: Clontz/Salonen/Jones teach claim 19. With respect to the limitation: 
wherein the reply communication includes the mobile phone number of the of the first mobile device of the user
Clontz teaches a reply communication from a mobile device of the user (as seen above) but does not explicitly teach the reply communication from the mobile phone number of the user. However, Salonen teaches reply text messages from a subscriber number (Salonen: ¶ 0100, ¶ 0102-0103; also see ¶ 0105-0137 and Fig. 8 showing response messages matched to reply address and user phone numbers in matrix, which requires the reply message to indicate the mobile phone number of the user).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include reply messages from (including) a mobile phone number as taught by Salonen in the system of Clontz/Salonen/Jones, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 23: Clontz/Salonen/Jones teach claim 19. Clontz as modified above further teaches: 
wherein a fee is charged to the user for the communication connection to the Wireless Local Area Network (Clontz: Fig. 5 steps 510 and 512 and first paragraph of Pg. 12 showing the user is charged for continued connection to the network; also see Fig. 6 steps 608 and 610 and Fig. 7 steps 736 and 740)

Claim 26: Clontz/Salonen/Jones teach claim 19. Clontz as modified above further teaches: 
wherein the mobile device that receives the digital message is a mobile phone (Clontz: Pg. 5 paragraph “(A)” and Pg. 14 third paragraph SMS messages sent to user’s mobile phone)

Claim 27: Clontz/Salonen/Jones teach claim 19. Clontz as modified above further teaches: 
wherein the digital message is a short message service message(Clontz: Pg. 5 paragraph “(A)” and Pg. 14 third paragraph showing SMS messages)

Claim 28: See the relevant rejection of independent claim 19 above. Additionally, regarding the final limitation which is a slight variation from claim 19: 
wherein, based on authentication of a reply message received from the user’s first mobile device in the first network, the mediator establishes a communication connection to the Wireless Local Area Network for the user’s second mobile device of the user who sent the authenticated reply communication using the MAC address of the second mobile device of the user
While Clontz teaches establishing a communication connection the Wireless Local Area Network for a mobile device of the user who sent the authenticated reply communication, i.e. based on authentication of the reply message sent by another device (Clontz: Pg. 11 final paragraph – top of Pg. 12 showing access is given to the wireless network for the user that was authenticated, which as per Clontz/Salonen above, is the authenticated reply message; Pgs. 5-6 showing the PIN retrieved based on authenticated message can be used to connect laptop, i.e. second mobile device), Clontz does not explicitly teach using a MAC address of a device to establish the connection to the WLAN network.  However, Jones teach establishing a 

Claim 31: Clontz/Salonen/Jones teach claim 28. With respect to the limitation: 
wherein the reply communication includes the mobile phone number of the user
Clontz teaches a reply communication from a mobile device of the user (as seen above) but does not explicitly teach the reply communication from the mobile phone number of the user. However, Salonen teaches reply text messages from a subscriber number (Salonen: ¶ 0100, ¶ 0102-0103; also see ¶ 0105-0137 and Fig. 8 showing response messages matched to reply address and user phone numbers in matrix, which requires the reply message to indicate the mobile phone number of the user).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include reply messages from (including) a mobile phone number as taught by Salonen in the system of Clontz/Salonen/Jones, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 32: Clontz/Salonen/Jones teach claim 28. Clontz, as modified above, further teaches: 
wherein a fee is charged to the user for the communication connection to the Wireless Local Area Network (Clontz: Fig. 5 steps 510 and 512 and first paragraph of Pg. 12 showing the user is charged for continued connection to the network; also see Fig. 6 steps 608 and 610 and Fig. 7 steps 736 and 740)

Claim 35: Clontz/Salonen/Jones teach claim 28. Clontz, as modified above, further teaches: 
wherein the mobile device that receives the digital message is a mobile phone (Clontz: Pg. 5 paragraph “(A)” and Pg. 14 third paragraph SMS messages sent to user’s mobile phone)

Claim 36: Clontz/Salonen/Jones teach claim 28. Clontz, as modified above, further teaches: 
wherein the digital message is a short message service message (Clontz: Pg. 5 paragraph “(A)” and Pg. 14 third paragraph showing SMS messages)


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005094011 A2 to Clontz et al. (Clontz) in view of US 20040128158 A1 to Salonen et al. (Salonen), further in view of US 20150011188 A1 to Chou, even further in view of US 20130024915 A1 to Jones et al. (Jones), and even further in view of US 20040053599 A1 to Karaoguz et al. (Karaoguz). 

Claim 6: Clontz/Salonen/Chou/Jones teach claim 1. With respect to the following limitations, Clontz teaches that payment information is provided in order to charge the user for continued after the free Wi-Fi time is exhausted. However, 
Karaoguz teaches: 
wherein the user previously provided financial authorization data that enables charging of the user for connections with communication networks (Karaoguz: ¶ 0036 showing billing process in which “Normally, user would have previously setup an account with the access provider of the WAN” and “For example, if the WAN service provider is the service provider for a wireless telephone system, the user could previously have established an account for wireless hotspot access or made such access part of their existing account”) and 
the authenticated reply communication triggers charging of the user for the communication connection with the Wireless Local Area Network (Karaoguz: ¶ 0011 showing authenticated reply from mobile device causes subsequent usage of the wireless hotspot to be charged to the user’s account; also see ¶ 0046-0047 and Fig. 8) 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of setting up an existing account and billing of the account for network access of Karaoguz for the payment/billing process of Clontz/Salonen/Chou/Jones. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, it would have been obvious to one of ordinary skill in the art to do so in order to “provide for proper billing of wireless device users for their access to the wireless 

Claim 15: See the relevant rejection of claim 6 above. 

Claims 24 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005094011 A2 to Clontz et al. (Clontz) in view of US 20040128158 A1 to Salonen et al. (Salonen), further in view of US 20130024915 A1 to Jones et al. (Jones), and even further in view of US 20040053599 A1 to Karaoguz et al. (Karaoguz). 

Claim 24: Clontz/Salonen/Jones teach claim 19. With respect to the following limitations, Clontz teaches that payment information is provided in order to charge the user for continued connection to the network, but this information is provided after the free Wi-Fi time is exhausted. However, 
Karaoguz teaches: 
wherein the user previously provided financial authorization data that enables charging of the user for connections with communication networks (Karaoguz: ¶ 0036 showing billing process in which “Normally, user would have previously setup an account with the access provider of the WAN” and “For example, if the WAN service provider is the service provider for a wireless telephone system, the user could previously have established an account for wireless hotspot access or made such access part of their existing account”) and 
the authenticated reply communication triggers charging of the user for the communication connection with the Wireless Local Area Network (Karaoguz: ¶ 0011  
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of setting up an existing account and billing of the account for network access of Karaoguz for the payment/billing process of Clontz/Salonen/Jones. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, it would have been obvious to one of ordinary skill in the art to do so in order to “provide for proper billing of wireless device users for their access to the wireless network that is not specific to a certain hotspot and allows for users to roam to different locations” (Karaoguz: ¶ 0007). 

Claim 33: Clontz/Salonen/Jones teach claim 28. With respect to the following limitations, Clontz teaches that payment information is provided in order to charge the user for continued connection to the network, but this information is provided after the free Wi-Fi time is exhausted. However, 
Karaoguz teaches: 
wherein the user previously provided financial authorization data that enables charging of the user for connections with communication networks (Karaoguz: ¶ 0036 showing billing process in which “Normally, user would have previously setup an account with the access provider of the WAN” and “For example, if the WAN service provider is the service provider for a wireless telephone system, the user could previously have and 
the authenticated reply communication triggers charging of the user for the communication connection with the Wireless Local Area Network (Karaoguz: ¶ 0011 showing authenticated reply from mobile device causes subsequent usage of the wireless hotspot to be charged to the user’s account; also see ¶ 0046-0047 and Fig. 8) 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of setting up an existing account and billing of the account for network access of Karaoguz for the payment/billing process of Clontz/Salonen/Jones. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, it would have been obvious to one of ordinary skill in the art to do so in order to “provide for proper billing of wireless device users for their access to the wireless network that is not specific to a certain hotspot and allows for users to roam to different locations” (Karaoguz: ¶ 0007). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                           
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                              
February 25, 2021